      Case 1:20-cr-00156-JTN ECF No. 77, PageID.262 Filed 04/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

          Plaintiff,
                                                                   Case No. 1-20-cr-156-2
 v.
                                                                   HON. JANET T. NEFF
 DWAYNE DESHAUN PARKS,

       Defendant.
 ____________________________/


                                            ORDER

         In accordance with the Bench Opinion issued by the Court on April 15, 2021:

         IT IS HEREBY ORDERED that “Defendant Dwayne Parks’ Motion to Suppress” (ECF

No. 56) is DENIED.

         IT IS FURTHER ORDERED that “Defendant Dwayne Parks’ Motion to Suppress

Evidence” (ECF No. 60) is DENIED.




Dated: April 15, 2021                                        /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
